Citation Nr: 0610877	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had active service from August 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Hepatitis C was first manifested 30 year after discharge and 
there is no competent medical evidence relating it to active 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of a 
September 2002 letter from the RO in which the veteran was 
informed of what the evidence must show and who was 
responsible for obtaining the evidence.  38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the veteran's service 
medical records and post-service private and VA RO medical 
records have been associated with the C-file, RO has 
contacted all of the medical providers listed by the 
appellant, and the veteran was afforded a VA examination in 
conjunction with his claim.  

The development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, there has 
been no prejudicial failure of notice or assistance to the 
appellant, and neither the veteran or his representative have 
claimed any prejudice as a result of VA efforts regarding 
notification and assistance.  

Entitlement to service connection for hepatitis C

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Evidence of current disability is shown by a May 2002 private 
medical treatment record reflecting treatment for hepatitis 
C.  Subsequent VA examination reports confirm hepatitis C.

With respect to evidence of an inservice injury, the veteran 
reported that he received immunization inoculations with jet 
air gun injectors, which he claims is the source of his 
currently diagnosed hepatitis C.  The veteran's statements 
may be considered competent evidence that he was inoculated 
with jet air gun injectors.   And, while, there is no 
evidence of record other than the veteran's statements 
showing that he received any immunization inoculations via 
air gun injectors, the veteran is a credible witness, and 
there is no reason he should not be believed.  

The veteran's statements that air gun injector inoculations 
are the source of his hepatitis C, however, are not competent 
evidence as to the etiology of his current disability.   Lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or medical causation.   
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Service medical records do not contain any evidence of 
complaints, findings, treatment or diagnosis of hepatitis C.  
The earliest objective evidence documenting hepatitis C is 
contained in private medical records in 2002, approximately 
30 years after service discharge.  Such a pronounced lapse of 
time between the alleged cause of a disability and its 
initial manifestations is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  

In regard to a medical opinion providing a nexus, a VA 
examiner in April 2003 examined the veteran and reviewed his 
medical history.  The examiner stated:

I have reviewed the literature and I am 
aware that the hepatitis B transmission 
apparently has been documented to occur 
through the use of these pneumatic 
injectors.  I am not aware of an 
established transmission of hepatitis C 
although this is an open issue and 
certainly would seem to be a possible 
mode of transmission.  He does not seem 
to have any other risk factors for 
acquiring hepatitis C. [emphasis 
supplied]

Even accepting as fact that the veteran received his 
immunization inoculations via air gun injectors, the examiner 
noted that, while it was "possible" that hepatitis C could 
be transmitted by such a mode, he was unaware of any 
literature that established the transmission of hepatitis C 
by such mode.  A possible connection is too tenuous a basis 
on which to grant service connection.  
The veteran submitted copies of medical literature indicating 
that Vietnam era veteran's may be more likely than others to 
contract hepatitis C, and that it may be possible to transfer 
the hepatitis C virus through the jet injectors that were 
used for inoculations at that time.  The literature presented 
by the appellant is general in nature, however, does not 
address the veteran's specific situation and, again, a  
possible connection does not provide the necessary nexus 
between his current disability and his period of service and 
is too tenuous a basis on which to grant service connection..  

The veteran submitted an Internet article regarding the 
transmission of hepatitis and Vietnam veterans.  That 
literature notes that, as stated by the VA examiner, that 
there are no confirmed instances of any veteran acquiring 
hepatitis C as a result of inoculation by a jet injector.

The veteran submitted a copy of a report involving another 
veteran in which two private physicians concluded that this 
veteran most likely incurred hepatitis C during service.  The 
report does not, however, pertain to this veteran, and is 
significantly distinguishable in that there are no medical 
opinions of record in this case attributing the veteran's 
hepatitis C to his active service. 

Absent any competent medical evidence linking the veteran's 
hepatitis C to his active service, the preponderance of the 
evidence is against the claim for service connection, there 
is no doubt to be resolved, and the claim must be denied.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


